UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

KRISTOFER CHAMBERS,
19-CV-0158 (SJF)(AYS)

Plaintiff,

NOTICE OF MOTION
-against-

COUNTY OF NASSAU, NASSAU COUNTY POLICE
DEPARTMENT, P.O. MICHEAL SCHMIDT, P.O.
OMAR GALAN, P.O. JOSEPH GIACONE, P.O.
MICHEAL KAMPERVEEN, AND POLICE OFFICERS
JOHN AND JANE “DOES?” individually and in their
official capacities (said names being fictitious and meaning
to represent police officers whose names and true identities
are currently unknown to the plaintiff.)

Defendants.

 

PLEASE TAKE NOTICE that upon the pleadings served in this action, the

accompanying Declaration of Jeremy J. Scileppi, Esq. with the accompanying Memorandum of

Law in Support, and all prior proceedings, Defendants County of Nassau, Nassau County Police
Department, Officer Michael Schmidt, Officer Omar Galan, Officer Joseph Giacone, Sergeant
Michael Kamperveen, will move this Court at the United States Courthouse for the Eastern District
of New York, located at 100 Federal Plaza, Central Islip, New York, 11722 as soon as counsel
may be heard for an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
dismissing the Complaint in its entirety as against them for failing to set forth a cause of action,

together with such other and further relief as this Court may deem just and proper.
Dated: Mineola, New York

To:

June 26, 2019

BY:

Vincent S. Wong, Esq. (Via ECF)
39 East Broadway, Suite 306
New York, NY 10002

Tel: (212) 349-6099

Attorney for Plaintiff

JARED A. KASSCHAU
NASSAU COUNTY ATTORNEY

/s/
JEREMY SCILEPPI
Deputy County Attorney
One West Street
Mineola, New York 11501
(516) 571-3032
